TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-16-00327-CV



                              Alison Michels Lawrence, Appellant

                                                   v.

                                 Brian Craig Garsson, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
    NO. D-1-FM-13-005833, HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Alison Michels Lawrence appeals the district court’s order confirming an arbitration

award in which she was ordered to pay Brian Craig Garsson the sum of $34,435.87 in an ongoing

dispute arising out of a co-ownership agreement they signed as part of their agreed divorce decree.

Recently, this Court determined a related appeal of an arbitration award that concerned the same

substantive issues between the parties as those herein and awarded Garsson another significant

sum of money for expenses advanced over a previous time period. See Lawrence v. Garsson,

No. 03-16-00047-CV, 2016 WL 4177244, at *3–4 (Tex. App.—Austin Aug. 3, 2016, no pet. h.)

(mem. op.). For the same reasons we affirmed confirmation of the award in that appeal, we affirm

the district court’s order of confirmation here.
                                            DISCUSSION1

               Lawrence complains that the trial court erred by granting Garsson’s motion to confirm

the so-called “Sixth Award” signed by the arbitrator on March 11, 2016. As in the previous appeal

concerning the so-called “Fifth Award,” she contends that the arbitrator exceeded his authority by

failing to “preserve the essence” of the co-ownership agreement in making the award. At its core,

Lawrence’s complaint on appeal is that the arbitrator improperly shifted the timing of reimbursement

payments that Lawrence must make to Garsson concerning the co-owned property (such as mortgage,

tax, and insurance payments) to “real time” as opposed to upon sale of the property as provided in

the original co-ownership agreement. The co-ownership agreement addressed sale of the property,

payment of expenses associated therewith until sale, and ultimate disbursement of the sale proceeds

and contained a broad arbitration clause.

               The so-called “Fourth Clarified Award” issued by the arbitrator addressed Garsson’s

allegations that Lawrence was not cooperating with attempts to list and sell the property. That award,

which was confirmed by the district court without challenge by either party, resolved the parties’

then dispute by changing the timing of reimbursement payments to real time and ordering Lawrence

to vacate the property. The Fifth and Sixth Awards merely reduced to a fixed sum the amount of

reimbursement then due to Garsson by Lawrence, which real-time reimbursement had already

been authorized by the unchallenged Fourth Clarified Award. As we previously held with respect

to the Fifth Award, we again hold that the arbitrator did not exceed his authority based on our


       1
          Because the parties are familiar with the facts, procedural background, and applicable
standard of review, we dispense with a recitation of those here except as necessary to explain the
reasons for our decision. See Tex. R. App. P. 47.4.

                                                  2
“extraordinarily narrow” review of arbitration awards; the presumptions in favor of awards; the

circumstances here; our conclusion that the award was “rationally inferable” from the parties’

agreement and previous unchallenged award, given the arbitrator’s broad discretion in fashioning

an appropriate remedy; and the alleged facts’ “significant relationship” to the parties’ agreement.

See id.

               In an additional issue that was not raised in her previous appeal, Lawrence contends

that confirmation of the award was in error because the arbitrator did not allow a hearing prior to

issuing the award. The Sixth Award recites that the arbitrator received a response from Lawrence

to Garsson’s claims, and that the arbitrator reviewed and studied the written submissions of both

parties in making the award. Lawrence has cited no authority in support of her argument that a hearing

was also necessary, and we accordingly overrule the issue. See Tex. R. App. P. 38.1(i) (requiring

appellant’s brief to contain “clear and concise argument for the contentions made, with appropriate

citations to authorities and to the record”); Liberty Mut. Ins. Co. v. Griesing, 150 S.W.3d 640,

648 (Tex. App.—Austin 2004, pet. dism’d w.o.j.) (“Bare assertions of error, without citations to

authority, waive error.”).


                                          CONCLUSION

               We affirm the district court’s final order confirming the arbitration award of

March 11, 2016.




                                                  3
                                           __________________________________________

                                           David Puryear, Justice

Before Justices Puryear, Pemberton, and Field

Affirmed

Filed: September 20, 2016




                                                4